Citation Nr: 9901882	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-33 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a disorder of the 
right wrist and hand, to include Carpal Tunnel Syndrome.

3.  Entitlement to service connection for upper back or neck 
strain.

4.  Entitlement to service connection for low back strain.

5.  Entitlement to service connection for a bilateral knee 
disorder, to include retropatellar pain syndrome


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a January 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the veteran's claims on 
appeal.  The veteran who had active service from February 
1988 to September 1996, appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he currently suffers from tinnitus, 
disorders of the right hand and wrist, the knees, and the 
back and neck, and that these disorders were incurred in 
service. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports a grant 
of service connection for tinnitus.  It is further the 
decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for a bilateral knee disorder, to include 
retropatellar pain syndrome of the knees, is well grounded.  

The claims of entitlement to service connection for upper 
back or neck strain, a disorder of the right wrist and hand, 
to include Carpal Tunnel Syndrome, and low back strain, are 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran complained of tinnitus in service, and he was 
routinely exposed to hazardous noise.

2.  The veteran complained of tinnitus following service.

3.  The claim of entitlement to service connection for a 
bilateral knee disorder, to include retropatellar pain 
syndrome, is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304(1998).

2.  The veterans claim for entitlement to service connection 
for a bilateral knee disorder, to include retropatellar pain 
syndrome, is not well grounded. 38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131. (West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Regulations further 
provide that service connection shall be granted for any 
disability which is proximately due to, the result of, or for 
the degree of aggravation caused by a service connected 
disease or injury.  38 C.F.R. § 3.310(a).

Before reaching the merits of the veterans claims, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the evidence presented by the veteran fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under he courts case law, lay 
observation is competent. 

I.  Tinnitus

Service medical records noted in November 1988 and October 
1992 that the veteran was routinely exposed to hazardous 
noise.  In April 1996, he complained of tinnitus.  The 
veteran's service medical records do not contain a separation 
examination.  However, prior to separation, the veteran went 
before a Physical Evaluation Board (PEB) for an unrelated 
disorder.  The PEB did not indicate whether the veteran had 
any complaints relating to tinnitus.  The November 1997 VA 
examination report noted that the veteran complained of 
bilateral, periodic tinnitus, loud and high pitched, 
beginning two or more years ago, occurring 4 to 6 times a 
day, lasting from 1 to 5 seconds.  

In light of the service medical records showing exposure to 
hazardous noise, and the veteran's complaints of tinnitus in 
service, a reasonable doubt arises as to whether the 
veteran's tinnitus was incurred in service.  Under 38 C.F.R. 
§ 3.102, when reasonable doubt arises, such doubt will be 
resolved in favor of the claimant.  Accordingly, it is the 
opinion of the Board that reasonable doubt is to be resolved 
by upholding the veteran's claim for entitlement to service 
connection for tinnitus.


II.  Bilateral Knee Disorder. 

Service medical records noted that the veteran was treated 
for bilateral knee pain on three occasions in 1991 and was 
diagnosed with retropatellar pain syndrome.  In December 1992 
he complained of left knee pain and was diagnosed with 
patello-femoral joint syndrome.  The most recent complaint 
was in May 1995, when the veteran complained of right knee 
pain.  No diagnosis was made.  The PEB did not indicate 
whether the veteran had any complaints relating to his knees, 
or whether any examination of the knees had been performed.

The November 1997 VA examination report noted that the 
veteran complained that his knees would pop and crack, but he 
denied any pain.  The examiner made no diagnosis of any knee 
disorder and stated that the knees were normal bilaterally.

The veteran's claim for service connection for a bilateral 
knee disorder does not meet all three of the requirements for 
a well grounded claim, and hence must be denied.  The veteran 
has not presented competent evidence that he currently 
suffers from a disorder of the knees.  The only evidence 
presented by the veteran concerning the existence of a 
present disability consists of his own statements.  However, 
as a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as the diagnosis of 
a disorder.  Espiritu v. Derwinski, 2 Vet. App.  492 (1992).  
Because of the lack of competent evidence of current 
disorder, the claim for service connection for retropatellar 
pain syndrome of the knees is not well grounded and is thus 
denied.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a bilateral knee 
disorder, to include retropatellar pain syndrome, is denied.


REMAND

The Board notes that service medical records noted that the 
veteran sustained an injury to the right wrist in June 1995 
when he slipped and fell in the shower.  He sought treatment 
on several occasions thereafter for right wrist or hand pain.  
In February 1996, he complained of  pain between the right 
little finger and ring finger, and pain and numbness between 
the digits.  Following service, private treatment records 
from July 1997 noted that the veteran complained of a three 
to four week history of pain, tingling and numbness in the 
fingers of the left hand, as well as a burning sensation in 
his right elbow and shoulder, of more recent onset.  These 
records noted no complaints relating to the right hand or 
wrist.  Following electromyograph nerve conduction studies, 
however, the veteran was diagnosed with carpal tunnel 
syndrome, mild on the right, and mild to moderate on the 
left.  

A November 1997 VA examination report noted that the veteran 
complained that his right wrist would hurt with use.  The 
examiner diagnosed carpal tunnel syndrome.  The Board 
believes that further development is necessary to determine 
whether the veteran's in-service complaints of right wrist or 
hand pain, pain between the right little finger and ring 
finger, and pain and numbness between the digits, are related 
to his currently diagnosed bilateral carpal tunnel syndrome.

The veteran is claiming service connection for both neck and 
back pain, which represent separate disorders.  Service 
medical records noted periodic complaints of neck and back 
pain.  The November 1997 VA examination report, however, 
noted only that the veteran complained of back pain, 
occurring early in the morning and late in the evening, which 
the veteran attributed to carrying a heavy rucksack in 
service.  The report does not indicate that the veteran 
complained of neck pain, or that the veteran's cervical spine 
was examined.  In addition, while the examiner diagnosed 
mechanical low back pain, the clinical findings do not 
indicate the presence of any disorder.  It is thus unclear 
whether the veteran has a chronic low back disorder that can 
be service-connected.  Accordingly additional development is 
required to determine whether the veteran has any cervical 
symptomatology, as well as a chronic low back disorder.  

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be examined by an 
orthopedic specialist to determine the 
nature of the veteran's right hand and 
wrist disorder.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to report complaints and clinical 
findings in detail.  The examiner is 
requested to examine and review all of 
the pertinent records contained in the 
veterans claims file, including the 
veteran's service medical records, and is 
further requested to offer comments and 
an opinion, if possible, as to whether it 
is at least as likely as not that any 
current right hand or wrist disorder, to 
include Carpal Tunnel Syndrome, is 
related to the complaints of right hand, 
wrist, and finger pain, and numbness 
between the digits, noted in service.  If 
the examiner determines that a current 
right hand or wrist disorder, to include 
Carpal Tunnel Syndrome, is related to the 
symptoms shown in service, the examiner 
is further requested to offer comments 
and an opinion, if possible, as to 
whether it is at least as likely as not 
that Carpal Tunnel Syndrome of the left 
wrist, is related to service.   A 
complete rational for any opinion 
expressed would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent medical 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

2.  The orthopedic specialist is further 
requested to reexamine the veteran to 
determine whether he currently suffers 
from chronic disorders of either the 
cervical or the lumbar spine, or of both 
of them, and if so, the extent, nature 
and etiology of such disorder(s).  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to report 
complaints and clinical findings in 
detail.  If either disorder is positively 
diagnosed, the examiner is requested to 
examine and review all of the pertinent 
records contained in the veterans claims 
file, including the veteran's service 
medical records, and is further requested 
to offer comments and an opinion, if 
possible, as to whether it is at least as 
likely as not that such disorders are 
related to service.  A complete rational 
for any opinion expressed would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent medical records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative, if any, should be 
furnished a supplemental statement of the case, and be 
afforded the applicable opportunity to respond before the 
record is returned to the Board for further review.




		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  Appellate rights 
do not attach to those issues addressed in the remand portion 
of the Boards decision, because a remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
